DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (20120065469) in view of Yang (CN 106658948) and Salahieh et al. (U.S. 2017/0042615).
With respect to claim 1, Allyn teaches a flexible circuit (60) for an endoscope (Fig. 1) configured for use in a fluid environment (para 2, para 2 teaches it is to be inserted through the nose down to stomach or into the bowels which are all types of fluid environments), comprising: 
	an elongated flex circuit extending in a planar shape to a distal end (Fig. 7);
an image sensor (84) operatively coupled to a surface of the flex circuit and a first arrangement of electrical conductors therein (Figs. 15 and 16, para. 71, para 71 teaches that the camera 84 can be substituted with an image sensor, Fig. 15 shows the arrangements of circuitry, Fig. 16 shows the LVDS_N and LVDS_P signals seen in Fig. 15 as well going to the camera 84 therefore the circuit and the camera are operatively coupled); 
an illumination source (96) operatively coupled to a surface of the flex circuit and a second arrangement of electrical conductors therein (Fig.16, Fig. 16 teaches a second set of signals 5V and GND from the electrical conductors 24 of the flex circuit going to the LED 96); and 
wherein said first arrangement of electrical conductors is disposed in an interior of the flex circuit with a superior dielectric layer and an inferior dielectric layer (para 75, para 75 teaches a first and a second substrate composed of a flexible polyimide film which is a type of dielectric and the substrates are stacked parallel to each other so the first and second circuit patterns are electrically connected therefore making it so the electrical conductors are disposed in the interior of the flex circuit). 
However, Allyn does not teach the superior dielectric layer and the inferior dielectric layer comprises outer layer electrical conductors disposed within.  Further, Allyn does not explicitly teach the superior and inferior dielectric layers are sufficient to prevent electrical coupling through both of the superior dielectric layer and the inferior dielectric layer to prevent interference with an image sensor signal carried by the first arrangement of electrical conductors.
	
With respect to claim 1, Salahieh et al. teaches a flexible circuit comprising:
a first arrangement of electrical conductors (“Pattern” FIG. 2F) is disposed in a middle layer of the flex circuit, wherein a superior dielectric layer and an inferior dielectric layer surround the middle layer, wherein the superior dielectric layer and the inferior dielectric layer comprise outer layer electrical conductors disposed within (FIG. 2F).
With respect to claim 1, Yang teaches a flexible circuit (para. 7, teaches the circuit is flexible), wherein said first arrangement of electrical conductors is disposed in an interior of the flex circuit with a superior dielectric layer and an inferior dielectric layer sufficient to prevent electrical coupling through both of the superior dielectric layer and the inferior dielectric layer to prevent interference with an image sensor signal carried by the first arrangement of electrical conductors (intended use, para 7, para 7 teaches the conductive circuit layer is located at the middle position of the flexible insulating base layer and radiating coat and that the flexible insulating substrate is polyimide, polyethylene terephthalate, a polyamide fiber ester or polyvinyl chloride, and a thickness of between 0.12mm (0.0047”) and 0.25mm (0.0098”) and is therefore has analogous structure of the superior and inferior dielectric layers as the instant application and therefore can provide the same function).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the flexible circuit of Allyn to utilize the multi-layered configuration as taught by Salahieh et al. in order to provide flexible electronics that are foldable to a very low profile for minimally-invasive delivery (para [0100] of Salahieh et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utlize the layer thicknesses taught by Yang because it is a simple substitution of one known element for another to obtain predictable results.	
	With respect to claim 2, Yang teaches the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.002" (para. 7, para 7 teaches the flexible insulating substrate is a polyimide soft board, polyethylene terephthalate Ester soft 
	With respect to claim 3, as disclosed earlier in claim 2, Yang teaches the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.003".
	With respect to claim 4, as disclosed earlier in claim 2, Yang teaches the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.004".
	With respect to claim 5, as disclosed earlier in claim 1, Yang teaches the superior and inferior dielectric layers comprise a polymide (para. 7).
	With respect to claim 6, as disclosed earlier in claim 1, Allyn in view of Yang teaches the second arrangement of electrical conductors is disposed in an interior of the flex circuit with superior and inferior dielectric layers sufficient to prevent electrical coupling therethough (Allyn Fig.16, para 75, Yang para. 7, Allyn Fig. 16 teaches a second set of signals 5V and GND from the electrical conductors 24 of the flex circuit going to the LED 96 which is the second arrangement of electrical conductors, and Allyn para 75teaches a first and a second substrate composed of a flexible polyimide film which is a type of dielectric and the substrates are stacked parallel to each other so the first and second circuit patterns are electrically connected therefore making it so the electrical conductors are disposed in the interior of the flex circuit, Yang para 7 teaches the teaches the flexible insulating substrate is a, aramid fiber ester (a type of polyamide) soft board which as disclosed in claim 1 is waterproof thus it teaches the interpretation of this limitation).
	With respect to claim 7, Allyn teaches the flexible circuit of claim 1 wherein the image sensor and the illumination source are coupled to a distal portion of the flexible circuit member in a first repose spaced apart configuration (Fig. 14) and is configured for deformation to dispose the image sensor and illumination source in a second spaced apart configuration (Fig. 7) for coupling to a distal portion of an elongated endoscope shaft (Figs. 5, 7 and 14, Fig. 14 
	With respect to claim 8, as disclosed earlier in claim 7, Allyn teaches the flexible circuit of claim 7 wherein flexible circuit member has a planar shape in said first configuration (Fig. 14) and a non-planar shape in said second configuration (Fig. 7).
	With respect to claim 9, Allyn teaches the flexible circuit of wherein a first segment of the flexible circuit carrying the image sensor is configured for deformation from the planar shape to dispose the image sensor adjacent a proximal end of a lens assembly carried by the endoscope shaft (Fig. 8 teaches the image sensor 84 is adjacent to a proximal end of a lens assembly 88).
	With respect to claim 10, Allyn teaches the flexible circuit has a second segment of the flexible circuit carrying the illumination source is configured for deformation to dispose the illumination source proximate to a distal end of the lens assembly (Fig. 7 teaches the LEDs 96 are disposed proximate to the distal end of the lens assembly when the flex circuit is deformed).
	With respect to claim 11, Allyn teaches the flexible circuit of claim 10 wherein the first segment includes a first flex region (97) with increased flexibility for flexing away from said planar shape (Figs. 7, 8, and 14, para 77, para 77 teaches first fold lines 97 that folds away from the planar surface to make the camera mounting surface 82).
	With respect to claim 12, Allyn teaches the flexible circuit of claim 10 wherein the second segment includes a second flex region (99) with increased flexibility for flexing away from said planar shape (Figs. 7, 8, and 14, para 77, para 77 teaches second fold lines 99 that folds away from the planar surface).
	With respect to claim 13,  Allyn teaches flexible circuit for an endoscope, comprising: 
an elongated flexible circuit extending in a planar shape to a distal end having first and second flex elements (97 and bent portion of 94) adapted to bend away from the planar shape 
an image sensor (84) with a field of view axis operatively coupled to a surface of the first flex element (Fig. 7, para 77 teaches in order to convert the flex circuit assembly 60 from the flat configuration to the folded configuration, the power mounting portion 90 and the data mounting portion 92 are folded toward each other at first fold lines 97 to form the camera mounting surface 82 between the fold lines 97); 
an illumination source (96) with a light axis operatively coupled to a surface of the second flex element (Fig. 7, Fig. 7 teaches the LEDs are coupled to light mounting potion 94); wherein the first and second flex elements are capable of bending away from the planar shape to a non-planar shape for coupling to an endoscope shaft where the field of view axis and light axis are in a distal-facing orientation (Fig. 5, Fig. 5 teaches the flexible circuit going into an endoscope shaft and the camera is in a distal facing orientation); and 
wherein the image sensor has a plurality of electrical contacts coupled to corresponding electrical conductors in the flexible circuit (Fig 17, Fig. 17 teaches there is a plurality of electrical conductors 24 of the circuit board that connect with the camera or image sensor 84); and wherein said electrical conductors are disposed in an interior of the flex circuit with superior and inferior dielectric layers (para 75, para 75 teaches a first and a second substrate composed of a flexible polyimide film which is a type of dielectric and the substrates are stacked parallel to each other so the first and second circuit patterns are electrically connected therefore making it so the electrical conductors are disposed in the interior of the flex circuit).
However, Allyn does not teach the superior dielectric layer and the inferior dielectric layer comprises outer layer electrical conductors disposed within.  Further, Allyn does not explicitly teach the superior and inferior dielectric layers are sufficient to prevent electrical 
	With respect to claim 13, Salahieh et al. teaches a flexible circuit comprising:
a first arrangement of electrical conductors (“Pattern” FIG. 2F) is disposed in a middle layer of the flex circuit, wherein a superior dielectric layer and an inferior dielectric layer surround the middle layer, wherein the superior dielectric layer and the inferior dielectric layer comprise outer layer electrical conductors disposed within (FIG. 2F).
With respect to claim 13, Yang teaches a flexible circuit (para. 7, teaches the circuit is flexible), wherein said first arrangement of electrical conductors is disposed in an interior of the flex circuit with a superior dielectric layer and an inferior dielectric layer sufficient to prevent electrical coupling through both of the superior dielectric layer and the inferior dielectric layer to prevent interference with an image sensor signal carried by the first arrangement of electrical conductors (intended use, para 7, para 7 teaches the conductive circuit layer is located at the middle position of the flexible insulating base layer and radiating coat and that the flexible insulating substrate is polyimide, polyethylene terephthalate, a polyamide fiber ester or polyvinyl chloride, and a thickness of between 0.12mm (0.0047”) and 0.25mm (0.0098”) and is therefore has analogous structure of the superior and inferior dielectric layers as the instant application and therefore can provide the same function).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the flexible circuit of Allyn to utilize the multi-layered configuration as taught by Salahieh et al. in order to provide flexible electronics that are foldable to a very low profile for minimally-invasive delivery (para [0100] of Salahieh et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utlize the layer thicknesses taught by Yang because it is a simple substitution of one known element for another to obtain predictable results.	
	With respect to claim 14, as disclosed earlier in claim 2, Yang teaches the flexible circuit wherein the superior and inferior dielectric layers each comprise a polymeric layer having a thickness of at least 0.002" (para. 7).
	With respect to claim 15, Yang teaches the flexible circuit of wherein the superior and inferior dielectric layers comprise a polymide (para. 7).
	With respect to claim 16, as disclosed earlier in claim 1, Allyn teaches the flexible circuit wherein the illumination source has a plurality of electrical contacts coupled to a corresponding electrical conductors in the flexible circuit (Fig.16, Fig. 16 teaches a second set of signals 5V and GND from the electrical conductors 24 of the flex circuit going to the LED 96).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795